Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 1 of 18 PageID 117




              Exhibit H
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 2 of 18 PageID 118
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 3 of 18 PageID 119
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 4 of 18 PageID 120
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 5 of 18 PageID 121
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 6 of 18 PageID 122
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 7 of 18 PageID 123
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 8 of 18 PageID 124
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 9 of 18 PageID 125
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 10 of 18 PageID 126
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 11 of 18 PageID 127
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 12 of 18 PageID 128
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 13 of 18 PageID 129
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 14 of 18 PageID 130
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 15 of 18 PageID 131
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 16 of 18 PageID 132
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 17 of 18 PageID 133
Case 6:19-cv-01624-CEM-LRH Document 1-8 Filed 08/22/19 Page 18 of 18 PageID 134
